OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                        AUSTIN




                                      B On   the l8Or .
                                                      8td.d
q uestlohBa s
Bon. Sholburno   H. Oloror,      Totmary   84, 1939,    Paa.    8


     appOiIIt, O? W&O rOr, Of +3OBrh     the 8ppoint-
     rent or aBy orri00, p08ltl00,0ierk8hl        uplop                  ..
     SOat Or dUt7, Or m7 pWSOB    rOhtOd    wP'thin th0
     S@OOnddo@00      b7 8ifinit7     Or within   th@   third
     dogroo   by oonranguinlty      to tho parson so     ap-
     pointing or SO toting;    or to 8~7 othor udor
     Or Uk7 SUOP b0Ord, th0 bgiSiOtW0,        OC 00Uti
     oi whloh suoh parson so appointing or totAng
     ma7 k a mubor,    when tho 8almr7, roe8, or
     oompensatlon  or srroh appolntoo’ls    to bo pal6              ‘.
     for, dlnotly   or lndirootly,     out of or fraa
     pbii0   rUmiS of r0O8 or 0rri00     of an7 kind
     or oharaotor whatsooror.
           -Art. 433. ml. lntllbltloBr got rorth in
     this law shall lppl7 to and laoludo tho Oovornor,
     Lloutonant Ooromor      Spoakor or the Hou00 or
     Koprerontatlvos,   R8flro.d Oomnlssloners,    hoad
     or departments   or tho that* govermont,     &&go8
     and acnbors or an7 and all Boards and oourts
     lrtabllrhod   by or under tho authorit     of an7
     gonoral or spoolal   law of this Stats,    roabors
     or the Leglslaturo,   mayors, oommls8lonors,    ro-
     oordorr,  aldamon   and momberm of sohool Doards
     or lnoprporatod   oltlos and towns, pub110
     nobOo truatoos,    orrloors and me&or8   or
     boards   oi managqrsof tha State Unlrorsityand
     or   its severalbrano&os, and or tho various
     St&o lduoatlonol    lnrtltutlons        and or tho var-
     lou8 Stat0 llooaosyaar~      lnstltutlonr,     and or
     tho ponltontlarlos.     Tho latmoratlon shall
     not'bo hold to oxolado from the operation and
     orfoot or this law an7 porson lnoludsd within
     its genoral prorlrlon8.
            ‘Art. 434.     lZo orrloor or other por8on
     lnoludod within any protl8lon        of this law
     shall appoint or rot0 ror lppolntmeat or ror
     aontlreetlon    oi appointment to any suoh offlam,
     pO8itiOB, olorkshlp,       emplo7mont or but7 0r an7
     person rho80 8onloos        am to be ronderod under
     hi8 dlreotlon     or oontrol    and to be paid for
     dlrrotl7    or indlrootl7     out ot an7 ruoh pub110
     rmd8 or roe8 or 0rri00,         and *ho 18 nlatod
     b7 afflnlt7    rlthln    tho soooad degree or b7
     oonungulnlt7      within   the third dwwea to any
     suoh orrloer or person lnoludod wlthln any
Hon. Bholburmo 8. Olwor,     tobrury   U,   1939, Paga S


     provlslonOr thlo    law, l8 oomsiduat~oB,     in
     rho10 or in part, that suoh othor orrlooror
     puson has thontoioro      lppol8tod. or tot04
     ror tho sppolntaont or ror th elOBrirUtiOn
     0r tho SpJIOhtMBt,     or rlll thhuoartor.ap-
     point or rot0 ror tho lppolntm8nt. or ror
     the 4onrlm4tlon    or tho l~pOlBta~llt:tO   say
     suoh offloo, posltlan,or olorkshlp,aplg-
     meat or dut7 or m7,porson uhouooror nlakd
     within the reoond do&r00 by attlnlty      or within
     the third degree Q7 oonsangulnlt7     to ruoh
     orrloer  or other por8on aaklng 8uoh appolnt-
     m.Bt .*

            Wh8io th8 ~Ouissiono~8~    Court doe8 not appoint
or rote ior or oonflrm tha lp ointment or do08 not oon-
traot,  alther dlreotl7  o-4    Pr8otl7 with the l mplo7e0,
althou& suoh 8mplo700 18 paid In whole or in part out Or
oount7 funds    ruoh smplo7mont would not b8 in rlolatlon
or be prohlbitod   by the lboro quoted statut88.
          In rl8r oi ,tho iorogolng8tatuts8,  70'0~are a%-
8pOOtrUiiy adr'ired that it la tha opinion oi thir D8part-
msnt that the brothor of one of the oowity oomml88lonors
would not b8 prohlbltod  from rorklng on a P. ?. A. Pro-
Joot where part of the funds are 9814 by the oount7 and
rhero the bmmlsslonors * Court had ‘nothing to do whatso-
ever in saploying or 8oourlng 8mplo7mant for ruoh emplo7eo.
            Trusting   that tho tOr8gOing an8vor8   your     iBqulr7,
wo rwa8ln
                                       Vuy tru17 7ours
                                   ATTOR~FJY
                                           GENERAL
                                                 OF TEXAS
                                   87&&&!56-
                                               Ardoll    :;‘llllru
                                                        A.8i8b.t




 ATTORZB% GENERAL‘07TEXAS